Title: From Thomas Jefferson to John Fitzgerald, 9 June 1780
From: Jefferson, Thomas
To: Fitzgerald, John



Sir
Richmond June 9. 1780.

Being much distressed for Cartridge boxes, and cartridge paper for muskets (most particularly the latter article) we find it necessary to purchase up immediately as much of both as we can. Having no particular agent in the neighborhood of Alexandria, we take the liberty of asking your exertions on behalf of the public on this occasion; and have hopes that in Alexandria and Baltimore you may be able to procure us a tolerable supply. We must leave to yourself also to find the means of transportation, as we are exhausted here in the article of waggons. Your sense of the present emergency will point out the necessity of dispatch, and suggest an apology for the liberty we take on this occasion. Paiment shall be made in time and manner as you please. I am Sir with great respect Your most obedient servt.

Th: Jefferson

